            Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 1 of 44




 1   DAVID H. ANGELI (admitted pro hac vice)
     EDWARD A. PIPER (Cal. Bar No. 288289)
 2   TYLER P. FRANCIS (admitted pro hac vice)
     MICHELLE H. KERIN (admitted pro hac vice)
 3   ANGELI LAW GROUP LLC
     121 SW Morrison Street, Suite 400
 4   Portland, Oregon 97204
     Telephone: (503) 954-2232│Facsimile: (503) 227-0880
 5   Email: david@angelilaw.com; ed@angelilaw.com; tyler@angelilaw.com;
            michelle@angelilaw.com
 6
     JOHN D. CLINE (Cal. Bar No. 237759)
 7   50 California Street, Suite 1500
     San Francisco, CA 94111
 8   Telephone: (415) 662-2260│Facsimile: (415) 662-2263
     Email: cline@johndclinelaw.com
 9
     Attorneys for Defendant Joseph Sullivan
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
       UNITED STATES OF AMERICA,                          Case No. 3:20-cr-00337-WHO
15
                             Plaintiff,
16                                                        DECLARATION OF DAVID ANGELI IN
                        v.
17                                                        SUPPORT OF DEFENDANT’S
       JOSEPH SULLIVAN,                                   UNOPPOSED MOTION FOR PRETRIAL
18                                                        RETURN DATE FOR SUBPOENA DUCES
                             Defendant.                   TECUM TO UBER TECHNOLOGIES
19

20
            1.     My name is David Angeli. I am a member of the Oregon, Washington, Maryland,
21
     and District of Columbia Bars and am admitted to appear in this Court pro hac vice. I represent
22
     defendant Joseph Sullivan in the above-captioned matter. I make the following statements in
23
     support of Mr. Sullivan’s Motion for Pretrial Return Date for Subpoena Duces Tecum
24
     (“Motion”), filed contemporaneously, and based on my personal knowledge.
25
            2.     Attached as Exhibit 1 to this Declaration is a copy of the subpoena Mr. Sullivan
26
27
     DECL. OF DAVID ANGELI IN SUPPORT OF DEF.’S UNOPPOSED MOT. FOR
     PRETRIAL RETURN DATE FOR SUBPOENA DUCES TECUM TO UBER
     3:20-cr-00337-WHO
                                                     1
            Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 2 of 44




 1   seeks to serve on Uber Technologies (“Uber”) as outlined in the Motion. The Appendix to
 2   Exhibit 1 lists, by bates numbers, the documents requested.
 3          3.      The Indictment (ECF No. 13) alleges that Mr. Sullivan, the former Chief Security
 4   Officer for Uber, sought to conceal a November 2016 cyber-security incident from the Federal
 5   Trade Commission (“FTC”) (Count 1) and from “some judge or other person in civil or military
 6   authority under the United States” (Count 2). Mr. Sullivan “concealed” the 2016 Incident, the
 7   government contends, principally by failing to disclose it to Uber’s Legal department (“Legal”)
 8   as it worked to respond to the FTC’s investigation into an earlier security incident. (See, e.g.,
 9   Compl. (ECF No. 1) ¶¶ 13, 43; Indictment ¶ 5.) The government further contends that Mr.
10   Sullivan continued to conceal the incident from Legal and other senior Uber management
11   through November 2017, when Uber terminated Mr. Sullivan. (Compl. ¶¶ 9, 44-47.)
12          4.      At trial, Mr. Sullivan intends to present evidence concerning Legal’s knowledge
13   of the 2016 incident, Legal’s comments and advice to Mr. Sullivan and other members of the
14   team responding to that incident, the extent to which Legal was responsible for determining
15   Uber’s obligation to report the incident to the FTC or others, the respective roles of Mr. Sullivan
16   and others (including members of Legal) in communicating with the FTC, and the extent to
17   which Uber’s management team knew about the incident prior to November 21, 2017.
18          5.      The documents Mr. Sullivan seeks from Uber are critical evidence to his defense
19   because, I believe, they will negate the intent to conceal, an element of each of the charges
20   against him, and will undermine other significant portions of the government’s allegations
21   against him.
22          6.      Based on my review of discovery produced by the government and conversations
23   with Assistant United States Attorney Andrew Dawson, during the investigative stage of this
24   case, Uber substantially redacted and withheld a significant number of documents relating to
25   these issues, citing the attorney-client privilege and the attorney work-product doctrine. Some of
26   the redacted documents are central to the government’s case and cited in the Complaint. (See,
27
     DECL. OF DAVID ANGELI IN SUPPORT OF DEF.’S UNOPPOSED MOT. FOR
     PRETRIAL RETURN DATE FOR SUBPOENA DUCES TECUM TO UBER
     3:20-cr-00337-WHO
                                                       2
            Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 3 of 44




 1   e.g., Compl. ¶ 39, n.2)
 2          7.      Over the last six months, beginning in March 2021, I conferred extensively with
 3   Uber’s counsel seeking to come to an agreement in which Uber would withdraw its claims of
 4   privilege for the limited number of documents identified in Exhibit 1, or at least agree to some
 5   procedure by which the defense team could review those materials so as to hopefully narrow the
 6   universe of documents at issue. To this end, I sent two letters to Uber’s counsel (on March 7 and
 7   March 21, 2021) outlining the reasons Mr. Sullivan believed Uber’s claims of privilege for these
 8   documents should be withdrawn and the bases for Mr. Sullivan’s need for the documents to
 9   adequately prepare his defense. Following those letters, Uber undertook a review of the
10   documents and we engaged in three separate substantive conversations to explore a potential
11   agreement. Ultimately, Uber declined to provide any of the withheld or unredacted documents to
12   Mr. Sullivan or his counsel.
13          8.      Based on my communications with Uber’s counsel, I anticipate that Uber will
14   move to quash the subpoena on the grounds that the documents are protected by the attorney-
15   client privilege, the attorney work-product doctrine, and perhaps other grounds. I believe that
16   Uber’s anticipated motion to quash will likely require the Court to determine (among other
17   potential issues) whether the attorney-client privilege and the attorney work-product doctrine are
18   properly asserted, whether the protections of those privileges have been waived or otherwise lost,
19   and whether Mr. Sullivan’s Fifth and Sixth Amendment right to compel the production of
20   evidence for his defense overcomes any valid privilege Uber asserts for the documents. See, e.g.,
21   United States v. W.R. Grace, 439 F. Supp. 2d 1125, 1136-45 (D. Mont. 2006).
22          9.      Given the likelihood of litigation, the complexity of the issues such litigation will
23   present, and to ensure adequate time before trial to litigate the issues outlined above, Mr.
24   Sullivan asks that the Court authorize him to set a pretrial return date of October 30, 2021. If the
25   Court authorizes the pretrial return date, my office will promptly serve the subpoena on Uber.
26          10.     I have spoken with AUSA Dawson and he has advised me that the United States
27
     DECL. OF DAVID ANGELI IN SUPPORT OF DEF.’S UNOPPOSED MOT. FOR
     PRETRIAL RETURN DATE FOR SUBPOENA DUCES TECUM TO UBER
     3:20-cr-00337-WHO
                                                      3
            Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 4 of 44




 1   does not oppose Mr. Sullivan’s request for a pretrial return date for the Rule 17(c) subpoena to
 2   Uber and that the United States takes no position at this time on the merits of the subpoena or
 3   any motion to quash that Uber might file.
 4          11.      I declare under penalty of perjury that the foregoing is true and correct.
 5

 6                EXECUTED ON this 16th day of September 2021
 7
                                                    s/ David H. Angeli
 8                                                  David H. Angeli
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     DECL. OF DAVID ANGELI IN SUPPORT OF DEF.’S UNOPPOSED MOT. FOR
     PRETRIAL RETURN DATE FOR SUBPOENA DUCES TECUM TO UBER
     3:20-cr-00337-WHO
                                                       4
Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 5 of 44




                    Exhibit 1
                    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 6 of 44 Clear Form

 CAND 89B (Rev. 6/17) Subpoena to Produce Documents or Objects in a Criminal Case



                                        UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                     SUBPOENA TO PRODUCE
                                                                              DOCUMENTS OR OBJECTS
                                        Plaintiff,                            IN A CRIMINAL CASE
         v.                                                                   Case No.: 3:20-cr-337-WHO
Joseph Sullivan

                                        Defendant(s).

TO: Uber Technologies, Inc.


YOU ARE COMMANDED to produce at the place, date, and time specified the document(s) or object(s) indicated
below. If compliance would be unreasonable or oppressive, you may file a motion requesting the court to quash or
modify the subpoena, to review the documents in camera, or to permit production only pursuant to a protective order.
PLACE                                                                                                      COURTROOM/JUDGE
☐ U.S. Courthouse
✔                          ☐ U.S. Courthouse     ☐ U.S. Courthouse         ☐ U.S. Courthouse  William H. Orrick
   450 Golden Gate Ave.      280 South First St.   3140 Boeing Ave.         1301 Clay Street  DATE AND TIME
   San Francisco, CA 94102   San Jose, CA 95113    McKinleyville, CA 95519  Oakland, CA 94612
                                                                                              10/30/2021 09:00
 If the document(s) or object(s) are produced in advance of the date specified, either to the court in an envelope delivered to
 the clerk’s office or to the issuing attorney whose name and address appears below, no appearance is necessary.
 The following document(s) or object(s) shall be produced:
See Appendix A.




 NOTE: Subpoena forms requiring the appearance of a witness to testify at a criminal proceeding or to testify and bring
 documents to a criminal proceeding, must use Form CAND 89A, Subpoena to Testify in a Criminal Case) or for the
 production of state law enforcement personnel or complaint records (CAND 89C, Subpoena to Produce State Law
 Enforcement Personnel Or Complaint Records in a Criminal Case) are available at the Court’s website:
 cand.uscourts.gov.
 U.S. MAGISTRATE JUDGE OR CLERK OF COURT                                       DATE



 (By) Deputy Clerk


 ATTORNEY’S NAME, ADDRESS AND PHONE NUMBER:
David Angeli
Angeli Law Group LLC
121 SW Morrison St., Suite 400
Portland, OR 97035
                   Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 7 of 44



CAND 89B (Rev. 6/17) Subpoena to Produce Documents or Objects in a Criminal Case



PROOF OF SERVICE
                     DATE                                                    PLACE
R EC E IV E D
B Y SE R V ER

                     DATE                                                    PLACE
SE R V E D

SERVED ON (PRINT NAME)                                                       FEES AND MILEAGE TENDERED TO WITNESS

                                                                             ☐ YES ☐ NO AMOUNT $

SERVED BY (PRINT NAME)                                                       TITLE




                                                        DECLARATION OF SERVER

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Proof of Service is true and correct.

Executed on
                                       DATE                                        SIGNATURE OF SERVER

                                                                                   ADDRESS:



ADDITIONAL INFORMATION
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 8 of 44




                              Appendix A

FBI_006095
FBI_007721
FBI_007764
FBI_007775
FBI_007822
FBI_007823
FBI_007825
FBI_007846
FBI_007860
FBI_007862
FBI_007904
FBI_007962
FBI_008096
FBI_008097
FBI_008099
FBI_008120
FBI_008168
FBI_008398
FBI_008689
FBI_008717
FBI_008753
FBI_008825
FBI_008848
FBI_008865
FBI_008867
FBI_008911
FBI_008972
FTC-000205
FTC-000233
FTC-000256
FTC-000635
FTC-000661
FTC-000687
SEC-DOJ-EPROD-000015891
SEC-DOJ-EPROD-000016796
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 9 of 44




SEC-DOJ-EPROD-000036125
SEC-DOJ-EPROD-000036307
SEC-DOJ-EPROD-000036310
SEC-DOJ-EPROD-000036516
SEC-DOJ-EPROD-000036517
SEC-DOJ-EPROD-000036519
SEC-DOJ-EPROD-000036523
SEC-DOJ-EPROD-000036525
SEC-DOJ-EPROD-000036528
SEC-DOJ-EPROD-000036530
SEC-DOJ-EPROD-000036532
SEC-DOJ-EPROD-000036540
SEC-DOJ-EPROD-000036546
SEC-DOJ-EPROD-000036548
SEC-DOJ-EPROD-000037487
SEC-DOJ-EPROD-000037491
SEC-DOJ-EPROD-000037493
SEC-DOJ-EPROD-000037495
SEC-DOJ-EPROD-000037499
SEC-DOJ-EPROD-000037501
SEC-DOJ-EPROD-000037535
SEC-DOJ-EPROD-000037545
SEC-DOJ-EPROD-000037554
SEC-DOJ-EPROD-000037558
SEC-DOJ-EPROD-000037616
SEC-DOJ-EPROD-000037712
SEC-DOJ-EPROD-000037781
SEC-DOJ-EPROD-000037838
SEC-DOJ-EPROD-000037869
SEC-DOJ-EPROD-000037899
SEC-DOJ-EPROD-000037954
SEC-DOJ-EPROD-000038094
SEC-DOJ-EPROD-000038145
SEC-DOJ-EPROD-000038151
SEC-DOJ-EPROD-000038155
SEC-DOJ-EPROD-000038209
SEC-DOJ-EPROD-000038222
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 10 of 44




SEC-DOJ-EPROD-000038224
SEC-DOJ-EPROD-000038235
SEC-DOJ-EPROD-000038253
SEC-DOJ-EPROD-000038272
SEC-DOJ-EPROD-000038277
SEC-DOJ-EPROD-000038309
SEC-DOJ-EPROD-000038422
SEC-DOJ-EPROD-000038469
SEC-DOJ-EPROD-000038491
SEC-DOJ-EPROD-000038501
SEC-DOJ-EPROD-000038525
SEC-DOJ-EPROD-000038537
SEC-DOJ-EPROD-000038540
SEC-DOJ-EPROD-000038543
SEC-DOJ-EPROD-000038546
SEC-DOJ-EPROD-000038548
SEC-DOJ-EPROD-000038554
SEC-DOJ-EPROD-000038558
SEC-DOJ-EPROD-000038561
SEC-DOJ-EPROD-000038564
SEC-DOJ-EPROD-000038567
SEC-DOJ-EPROD-000038579
SEC-DOJ-EPROD-000038583
SEC-DOJ-EPROD-000038586
SEC-DOJ-EPROD-000038593
SEC-DOJ-EPROD-000038598
SEC-DOJ-EPROD-000038603
SEC-DOJ-EPROD-000038613
SEC-DOJ-EPROD-000038618
SEC-DOJ-EPROD-000038626
SEC-DOJ-EPROD-000038631
SEC-DOJ-EPROD-000038637
SEC-DOJ-EPROD-000038639
SEC-DOJ-EPROD-000038642
SEC-DOJ-EPROD-000038647
SEC-DOJ-EPROD-000038652
SEC-DOJ-EPROD-000038655
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 11 of 44




SEC-DOJ-EPROD-000038658
SEC-DOJ-EPROD-000038661
SEC-DOJ-EPROD-000038664
SEC-DOJ-EPROD-000038667
SEC-DOJ-EPROD-000038669
SEC-DOJ-EPROD-000038671
SEC-DOJ-EPROD-000038676
SEC-DOJ-EPROD-000038685
SEC-DOJ-EPROD-000038695
SEC-DOJ-EPROD-000038697
SEC-DOJ-EPROD-000038700
SEC-DOJ-EPROD-000038702
SEC-DOJ-EPROD-000038723
SEC-DOJ-EPROD-000038726
SEC-DOJ-EPROD-000038729
SEC-DOJ-EPROD-000038732
SEC-DOJ-EPROD-000038735
SEC-DOJ-EPROD-000038736
SEC-DOJ-EPROD-000038774
SEC-DOJ-EPROD-000038962
SEC-DOJ-EPROD-000038967
SEC-DOJ-EPROD-000038972
SEC-DOJ-EPROD-000038978
SEC-DOJ-EPROD-000038985
SEC-DOJ-EPROD-000038992
SEC-DOJ-EPROD-000038998
SEC-DOJ-EPROD-000039004
SEC-DOJ-EPROD-000039013
SEC-DOJ-EPROD-000039019
SEC-DOJ-EPROD-000039025
SEC-DOJ-EPROD-000039029
SEC-DOJ-EPROD-000039035
SEC-DOJ-EPROD-000039052
SEC-DOJ-EPROD-000039063
SEC-DOJ-EPROD-000039070
SEC-DOJ-EPROD-000039081
SEC-DOJ-EPROD-000039084
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 12 of 44




SEC-DOJ-EPROD-000039087
SEC-DOJ-EPROD-000039092
SEC-DOJ-EPROD-000039099
SEC-DOJ-EPROD-000039102
SEC-DOJ-EPROD-000039105
SEC-DOJ-EPROD-000039108
SEC-DOJ-EPROD-000039111
SEC-DOJ-EPROD-000039113
SEC-DOJ-EPROD-000039120
SEC-DOJ-EPROD-000039129
SEC-DOJ-EPROD-000039137
SEC-DOJ-EPROD-000039139
SEC-DOJ-EPROD-000039141
SEC-DOJ-EPROD-000039143
SEC-DOJ-EPROD-000039150
SEC-DOJ-EPROD-000039157
SEC-DOJ-EPROD-000039163
SEC-DOJ-EPROD-000039169
SEC-DOJ-EPROD-000039175
SEC-DOJ-EPROD-000039180
SEC-DOJ-EPROD-000039186
SEC-DOJ-EPROD-000039190
SEC-DOJ-EPROD-000039195
SEC-DOJ-EPROD-000039198
SEC-DOJ-EPROD-000039202
SEC-DOJ-EPROD-000039205
SEC-DOJ-EPROD-000039208
SEC-DOJ-EPROD-000039211
SEC-DOJ-EPROD-000039214
SEC-DOJ-EPROD-000039217
SEC-DOJ-EPROD-000039219
SEC-DOJ-EPROD-000039221
SEC-DOJ-EPROD-000039223
SEC-DOJ-EPROD-000039225
SEC-DOJ-EPROD-000039227
SEC-DOJ-EPROD-000039230
SEC-DOJ-EPROD-000039235
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 13 of 44




SEC-DOJ-EPROD-000039236
SEC-DOJ-EPROD-000039240
SEC-DOJ-EPROD-000039244
SEC-DOJ-EPROD-000039247
SEC-DOJ-EPROD-000039250
SEC-DOJ-EPROD-000039253
SEC-DOJ-EPROD-000039255
SEC-DOJ-EPROD-000039256
SEC-DOJ-EPROD-000039260
SEC-DOJ-EPROD-000039265
SEC-DOJ-EPROD-000039322
SEC-DOJ-EPROD-000039326
SEC-DOJ-EPROD-000039348
SEC-DOJ-EPROD-000039377
SEC-DOJ-EPROD-000039389
SEC-DOJ-EPROD-000039396
SEC-DOJ-EPROD-000039402
SEC-DOJ-EPROD-000039408
SEC-DOJ-EPROD-000039601
SEC-DOJ-EPROD-000039603
SEC-DOJ-EPROD-000039608
SEC-DOJ-EPROD-000039613
SEC-DOJ-EPROD-000039619
SEC-DOJ-EPROD-000039623
SEC-DOJ-EPROD-000039628
SEC-DOJ-EPROD-000039631
SEC-DOJ-EPROD-000039637
SEC-DOJ-EPROD-000039649
SEC-DOJ-EPROD-000039655
SEC-DOJ-EPROD-000039657
SEC-DOJ-EPROD-000039717
SEC-DOJ-EPROD-000039910
SEC-DOJ-EPROD-000039921
SEC-DOJ-EPROD-000039931
SEC-DOJ-EPROD-000039946
SEC-DOJ-EPROD-000039956
SEC-DOJ-EPROD-000039962
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 14 of 44




SEC-DOJ-EPROD-000039978
SEC-DOJ-EPROD-000039986
SEC-DOJ-EPROD-000039994
SEC-DOJ-EPROD-000040009
SEC-DOJ-EPROD-000040012
SEC-DOJ-EPROD-000040448
SEC-DOJ-EPROD-000040451
SEC-DOJ-EPROD-000040455
SEC-DOJ-EPROD-000040458
SEC-DOJ-EPROD-000040463
SEC-DOJ-EPROD-000040573
SEC-DOJ-EPROD-000040577
SEC-DOJ-EPROD-000040579
SEC-DOJ-EPROD-000040582
SEC-DOJ-EPROD-000040584
SEC-DOJ-EPROD-000040593
SEC-DOJ-EPROD-000040595
SEC-DOJ-EPROD-000040596
SEC-DOJ-EPROD-000040599
SEC-DOJ-EPROD-000040604
SEC-DOJ-EPROD-000040608
SEC-DOJ-EPROD-000040612
SEC-DOJ-EPROD-000040617
SEC-DOJ-EPROD-000040620
SEC-DOJ-EPROD-000040623
SEC-DOJ-EPROD-000040625
SEC-DOJ-EPROD-000040641
SEC-DOJ-EPROD-000040649
SEC-DOJ-EPROD-000040664
SEC-DOJ-EPROD-000040672
SEC-DOJ-EPROD-000040682
SEC-DOJ-EPROD-000040697
SEC-DOJ-EPROD-000040705
SEC-DOJ-EPROD-000040719
SEC-DOJ-EPROD-000040733
SEC-DOJ-EPROD-000040741
SEC-DOJ-EPROD-000040755
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 15 of 44




SEC-DOJ-EPROD-000040762
SEC-DOJ-EPROD-000040895
SEC-DOJ-EPROD-000041007
SEC-DOJ-EPROD-000041018
SEC-DOJ-EPROD-000041029
SEC-DOJ-EPROD-000041309
SEC-DOJ-EPROD-000041316
SEC-DOJ-EPROD-000041328
SEC-DOJ-EPROD-000041341
SEC-DOJ-EPROD-000041400
SEC-DOJ-EPROD-000041424
SEC-DOJ-EPROD-000041450
SEC-DOJ-EPROD-000041489
SEC-DOJ-EPROD-000041952
SEC-DOJ-EPROD-000041963
SEC-DOJ-EPROD-000041974
SEC-DOJ-EPROD-000042017
SEC-DOJ-EPROD-000042023
SEC-DOJ-EPROD-000042083
SEC-DOJ-EPROD-000042086
SEC-DOJ-EPROD-000042091
SEC-DOJ-EPROD-000042094
SEC-DOJ-EPROD-000042097
SEC-DOJ-EPROD-000042099
SEC-DOJ-EPROD-000042102
SEC-DOJ-EPROD-000042106
SEC-DOJ-EPROD-000042111
SEC-DOJ-EPROD-000042114
SEC-DOJ-EPROD-000042117
SEC-DOJ-EPROD-000042123
SEC-DOJ-EPROD-000042126
SEC-DOJ-EPROD-000042129
SEC-DOJ-EPROD-000042132
SEC-DOJ-EPROD-000042137
SEC-DOJ-EPROD-000042139
SEC-DOJ-EPROD-000042151
SEC-DOJ-EPROD-000042155
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 16 of 44




SEC-DOJ-EPROD-000042158
SEC-DOJ-EPROD-000042543
SEC-DOJ-EPROD-000042591
SEC-DOJ-EPROD-000042811
SEC-DOJ-EPROD-000042813
SEC-DOJ-EPROD-000042828
SEC-DOJ-EPROD-000042966
SEC-DOJ-EPROD-000043040
SEC-DOJ-EPROD-000043223
SEC-DOJ-EPROD-000043224
SEC-DOJ-EPROD-000043225
SEC-DOJ-EPROD-000043227
SEC-DOJ-EPROD-000043231
SEC-DOJ-EPROD-000043233
SEC-DOJ-EPROD-000043235
SEC-DOJ-EPROD-000043238
SEC-DOJ-EPROD-000043241
SEC-DOJ-EPROD-000043244
SEC-DOJ-EPROD-000043247
SEC-DOJ-EPROD-000043250
SEC-DOJ-EPROD-000043252
SEC-DOJ-EPROD-000043254
SEC-DOJ-EPROD-000043256
SEC-DOJ-EPROD-000043258
SEC-DOJ-EPROD-000043407
SEC-DOJ-EPROD-000043411
SEC-DOJ-EPROD-000043427
SEC-DOJ-EPROD-000043511
SEC-DOJ-EPROD-000043518
SEC-DOJ-EPROD-000043523
SEC-DOJ-EPROD-000043529
SEC-DOJ-EPROD-000043536
SEC-DOJ-EPROD-000043544
SEC-DOJ-EPROD-000043555
SEC-DOJ-EPROD-000043559
SEC-DOJ-EPROD-000043563
SEC-DOJ-EPROD-000043581
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 17 of 44




SEC-DOJ-EPROD-000043587
SEC-DOJ-EPROD-000043998
SEC-DOJ-EPROD-000044001
SEC-DOJ-EPROD-000044005
SEC-DOJ-EPROD-000044008
SEC-DOJ-EPROD-000044011
SEC-DOJ-EPROD-000044013
SEC-DOJ-EPROD-000044015
SEC-DOJ-EPROD-000044017
SEC-DOJ-EPROD-000044021
SEC-DOJ-EPROD-000044025
SEC-DOJ-EPROD-000044029
SEC-DOJ-EPROD-000044034
SEC-DOJ-EPROD-000044036
SEC-DOJ-EPROD-000044039
SEC-DOJ-EPROD-000044041
SEC-DOJ-EPROD-000044241
SEC-DOJ-EPROD-000044252
SEC-DOJ-EPROD-000044257
SEC-DOJ-EPROD-000044262
SEC-DOJ-EPROD-000044268
SEC-DOJ-EPROD-000044273
SEC-DOJ-EPROD-000044280
SEC-DOJ-EPROD-000044394
SEC-DOJ-EPROD-000044403
SEC-DOJ-EPROD-000044410
SEC-DOJ-EPROD-000044418
SEC-DOJ-EPROD-000044426
SEC-DOJ-EPROD-000044469
SEC-DOJ-EPROD-000044479
SEC-DOJ-EPROD-000044492
SEC-DOJ-EPROD-000044498
SEC-DOJ-EPROD-000044510
SEC-DOJ-EPROD-000044526
SEC-DOJ-EPROD-000044541
SEC-DOJ-EPROD-000044552
SEC-DOJ-EPROD-000044562
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 18 of 44




SEC-DOJ-EPROD-000044572
SEC-DOJ-EPROD-000044577
SEC-DOJ-EPROD-000044583
SEC-DOJ-EPROD-000044592
SEC-DOJ-EPROD-000044605
SEC-DOJ-EPROD-000044609
SEC-DOJ-EPROD-000044611
SEC-DOJ-EPROD-000044626
SEC-DOJ-EPROD-000044631
SEC-DOJ-EPROD-000044635
SEC-DOJ-EPROD-000044641
SEC-DOJ-EPROD-000044730
SEC-DOJ-EPROD-000044827
SEC-DOJ-EPROD-000044830
SEC-DOJ-EPROD-000045922
SEC-DOJ-EPROD-000045928
SEC-DOJ-EPROD-000045944
SEC-DOJ-EPROD-000045973
SEC-DOJ-EPROD-000045996
SEC-DOJ-EPROD-000046003
SEC-DOJ-EPROD-000046032
SEC-DOJ-EPROD-000046399
SEC-DOJ-EPROD-000046419
SEC-DOJ-EPROD-000046461
SEC-DOJ-EPROD-000046543
SEC-DOJ-EPROD-000046563
SEC-DOJ-EPROD-000046612
SEC-DOJ-EPROD-000046632
SEC-DOJ-EPROD-000046746
SEC-DOJ-EPROD-000046766
SEC-DOJ-EPROD-000047099
SEC-DOJ-EPROD-000047690
SEC-DOJ-EPROD-000047693
SEC-DOJ-EPROD-000047695
SEC-DOJ-EPROD-000047705
SEC-DOJ-EPROD-000047706
SEC-DOJ-EPROD-000047707
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 19 of 44




SEC-DOJ-EPROD-000048088
SEC-DOJ-EPROD-000048106
SEC-DOJ-EPROD-000048156
SEC-DOJ-EPROD-000048206
SEC-DOJ-EPROD-000048256
SEC-DOJ-EPROD-000048274
SEC-DOJ-EPROD-000048324
SEC-DOJ-EPROD-000048425
SEC-DOJ-EPROD-000048445
SEC-DOJ-EPROD-000048479
SEC-DOJ-EPROD-000048499
SEC-DOJ-EPROD-000048541
SEC-DOJ-EPROD-000048576
SEC-DOJ-EPROD-000048596
SEC-DOJ-EPROD-000048638
SEC-DOJ-EPROD-000048673
SEC-DOJ-EPROD-000048693
SEC-DOJ-EPROD-000048740
SEC-DOJ-EPROD-000048788
SEC-DOJ-EPROD-000048803
SEC-DOJ-EPROD-000048838
SEC-DOJ-EPROD-000048853
SEC-DOJ-EPROD-000048916
SEC-DOJ-EPROD-000048951
SEC-DOJ-EPROD-000049011
SEC-DOJ-EPROD-000049046
SEC-DOJ-EPROD-000049081
SEC-DOJ-EPROD-000049131
SEC-DOJ-EPROD-000049165
SEC-DOJ-EPROD-000049215
SEC-DOJ-EPROD-000049275
SEC-DOJ-EPROD-000049329
SEC-DOJ-EPROD-000049364
SEC-DOJ-EPROD-000049414
SEC-DOJ-EPROD-000049442
SEC-DOJ-EPROD-000049477
SEC-DOJ-EPROD-000049609
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 20 of 44




SEC-DOJ-EPROD-000049644
SEC-DOJ-EPROD-000049694
SEC-DOJ-EPROD-000049714
SEC-DOJ-EPROD-000049774
SEC-DOJ-EPROD-000049781
SEC-DOJ-EPROD-000049831
SEC-DOJ-EPROD-000049838
SEC-DOJ-EPROD-000049891
SEC-DOJ-EPROD-000049909
SEC-DOJ-EPROD-000049979
SEC-DOJ-EPROD-000050066
SEC-DOJ-EPROD-000050116
SEC-DOJ-EPROD-000050138
SEC-DOJ-EPROD-000050188
SEC-DOJ-EPROD-000050208
SEC-DOJ-EPROD-000050245
SEC-DOJ-EPROD-000050265
SEC-DOJ-EPROD-000050314
SEC-DOJ-EPROD-000050639
SEC-DOJ-EPROD-000050712
SEC-DOJ-EPROD-000050768
SEC-DOJ-EPROD-000050792
SEC-DOJ-EPROD-000050915
SEC-DOJ-EPROD-000050968
SEC-DOJ-EPROD-000050971
SEC-DOJ-EPROD-000050973
SEC-DOJ-EPROD-000050975
SEC-DOJ-EPROD-000050978
SEC-DOJ-EPROD-000050980
SEC-DOJ-EPROD-000050983
SEC-DOJ-EPROD-000050985
SEC-DOJ-EPROD-000050987
SEC-DOJ-EPROD-000050989
SEC-DOJ-EPROD-000050990
SEC-DOJ-EPROD-000050991
SEC-DOJ-EPROD-000050992
SEC-DOJ-EPROD-000050995
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 21 of 44




SEC-DOJ-EPROD-000051003
SEC-DOJ-EPROD-000051109
SEC-DOJ-EPROD-000051110
SEC-DOJ-EPROD-000051118
SEC-DOJ-EPROD-000051121
SEC-DOJ-EPROD-000051123
SEC-DOJ-EPROD-000051125
SEC-DOJ-EPROD-000051127
SEC-DOJ-EPROD-000051128
SEC-DOJ-EPROD-000051137
SEC-DOJ-EPROD-000051140
SEC-DOJ-EPROD-000051142
SEC-DOJ-EPROD-000051146
SEC-DOJ-EPROD-000051149
SEC-DOJ-EPROD-000051152
SEC-DOJ-EPROD-000051226
UBER-DATA-00032382
UBER-DATA-00051624
UBER-DATA-00052546
UBER-DATA-00053144
UBER-DATA-00054011
UBER-DATA-00054148
UBER-DATA-00054149
UBER-DATA-00054153
UBER-DATA-00054156
UBER-DATA-00054363
UBER-DATA-00054365
UBER-DATA-00054370
UBER-DATA-00054372
UBER-DATA-00054375
UBER-DATA-00054382
UBER-DATA-00054384
UBER-DATA-00054389
UBER-DATA-00054390
UBER-DATA-00054392
UBER-DATA-00054395
UBER-DATA-00054406
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 22 of 44




UBER-DATA-00054415
UBER-DATA-00054417
UBER-DATA-00054910
UBER-DATA-00054944
UBER-DATA-00055257
UBER-DATA-00055754
UBER-DATA-00055758
UBER-DATA-00055760
UBER-DATA-00055762
UBER-DATA-00055768
UBER-DATA-00055775
UBER-DATA-00055821
UBER-DATA-00055823
UBER-DATA-00055824
UBER-DATA-00055826
UBER-DATA-00055828
UBER-DATA-00055831
UBER-DATA-00055834
UBER-DATA-00055835
UBER-DATA-00055836
UBER-DATA-00055838
UBER-DATA-00055841
UBER-DATA-00055917
UBER-DATA-00055919
UBER-DATA-00055920
UBER-DATA-00055922
UBER-DATA-00055924
UBER-DATA-00055927
UBER-DATA-00055929
UBER-DATA-00055930
UBER-DATA-00055931
UBER-DATA-00055932
UBER-DATA-00055934
UBER-DATA-00055937
UBER-DATA-00055943
UBER-DATA-00055986
UBER-DATA-00055988
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 23 of 44




UBER-DATA-00055989
UBER-DATA-00055991
UBER-DATA-00055993
UBER-DATA-00055996
UBER-DATA-00055999
UBER-DATA-00056000
UBER-DATA-00056001
UBER-DATA-00056003
UBER-DATA-00056006
UBER-DATA-00056043
UBER-DATA-00056045
UBER-DATA-00056046
UBER-DATA-00056048
UBER-DATA-00056050
UBER-DATA-00056053
UBER-DATA-00056056
UBER-DATA-00056057
UBER-DATA-00056058
UBER-DATA-00056060
UBER-DATA-00056063
UBER-DATA-00056074
UBER-DATA-00056083
UBER-DATA-00056085
UBER-DATA-00056090
UBER-DATA-00056099
UBER-DATA-00056103
UBER-DATA-00056113
UBER-DATA-00056116
UBER-DATA-00056120
UBER-DATA-00056180
UBER-DATA-00056189
UBER-DATA-00056191
UBER-DATA-00056193
UBER-DATA-00058082
UBER-DATA-00058658
UBER-DATA-00058660
UBER-DATA-00058661
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 24 of 44




UBER-DATA-00058663
UBER-DATA-00058665
UBER-DATA-00058668
UBER-DATA-00058671
UBER-DATA-00058672
UBER-DATA-00058673
UBER-DATA-00058675
UBER-DATA-00058678
UBER-DATA-00058713
UBER-DATA-00058715
UBER-DATA-00058716
UBER-DATA-00058718
UBER-DATA-00058720
UBER-DATA-00058723
UBER-DATA-00058726
UBER-DATA-00058727
UBER-DATA-00058728
UBER-DATA-00058730
UBER-DATA-00058733
UBER-DATA-00058816
UBER-DATA-00058819
UBER-DATA-00058824
UBER-DATA-00058827
UBER-DATA-00058830
UBER-DATA-00058832
UBER-DATA-00058835
UBER-DATA-00058839
UBER-DATA-00058844
UBER-DATA-00058847
UBER-DATA-00058850
UBER-DATA-00058854
UBER-DATA-00058856
UBER-DATA-00058859
UBER-DATA-00058862
UBER-DATA-00058865
UBER-DATA-00058870
UBER-DATA-00058872
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 25 of 44




UBER-DATA-00058877
UBER-DATA-00058885
UBER-DATA-00058889
UBER-DATA-00058892
UBER-DATA-00058896
UBER-DATA-00058904
UBER-DATA-00058954
UBER-DATA-00058969
UBER-DATA-00059044
UBER-DATA-00060129
UBER-DATA-00060137
UBER-DATA-00060152
UBER-DATA-00060154
UBER-DATA-00060169
UBER-DATA-00060216
UBER-DATA-00060225
UBER-DATA-00060227
UBER-DATA-00060239
UBER-DATA-00060283
UBER-DATA-00060323
UBER-DATA-00060373
UBER-DATA-00060426
UBER-DATA-00060622
UBER-DATA-00060729
UBER-DATA-00060769
UBER-DATA-00060779
UBER-DATA-00060799
UBER-DATA-00060800
UBER-DATA-00060801
UBER-DATA-00060815
UBER-DATA-00060819
UBER-DATA-00060822
UBER-DATA-00060824
UBER-DATA-00060827
UBER-DATA-00060829
UBER-DATA-00060832
UBER-DATA-00060835
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 26 of 44




UBER-DATA-00060838
UBER-DATA-00060840
UBER-DATA-00060843
UBER-DATA-00060845
UBER-DATA-00060847
UBER-DATA-00060849
UBER-DATA-00060851
UBER-DATA-00061000
UBER-DATA-00061004
UBER-DATA-00061008
UBER-DATA-00061011
UBER-DATA-00061068
UBER-DATA-00061075
UBER-DATA-00061079
UBER-DATA-00061082
UBER-DATA-00061085
UBER-DATA-00061088
UBER-DATA-00061092
UBER-DATA-00061097
UBER-DATA-00061104
UBER-DATA-00061117
UBER-DATA-00061120
UBER-DATA-00061130
UBER-DATA-00061131
UBER-DATA-00061136
UBER-DATA-00061140
UBER-DATA-00061146
UBER-DATA-00061150
UBER-DATA-00061152
UBER-DATA-00061170
UBER-DATA-00061176
UBER-DATA-00061181
UBER-DATA-00061186
UBER-DATA-00061191
UBER-DATA-00061196
UBER-DATA-00061201
UBER-DATA-00061206
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 27 of 44




UBER-DATA-00061469
UBER-DATA-00061475
UBER-DATA-00061477
UBER-DATA-00061479
UBER-DATA-00061481
UBER-DATA-00061486
UBER-DATA-00061489
UBER-DATA-00061492
UBER-DATA-00061495
UBER-DATA-00061498
UBER-DATA-00061501
UBER-DATA-00061503
UBER-DATA-00061505
UBER-DATA-00061510
UBER-DATA-00061515
UBER-DATA-00061528
UBER-DATA-00061535
UBER-DATA-00061561
UBER-DATA-00061564
UBER-DATA-00061567
UBER-DATA-00061570
UBER-DATA-00061573
UBER-DATA-00061669
UBER-DATA-00061765
UBER-DATA-00061766
UBER-DATA-00061768
UBER-DATA-00061956
UBER-DATA-00061960
UBER-DATA-00062004
UBER-DATA-00062011
UBER-DATA-00062030
UBER-DATA-00062036
UBER-DATA-00062042
UBER-DATA-00062047
UBER-DATA-00062052
UBER-DATA-00062058
UBER-DATA-00062073
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 28 of 44




UBER-DATA-00062076
UBER-DATA-00062081
UBER-DATA-00062088
UBER-DATA-00062098
UBER-DATA-00062103
UBER-DATA-00062113
UBER-DATA-00062128
UBER-DATA-00062138
UBER-DATA-00062144
UBER-DATA-00062160
UBER-DATA-00062165
UBER-DATA-00062170
UBER-DATA-00062176
UBER-DATA-00062183
UBER-DATA-00062190
UBER-DATA-00062196
UBER-DATA-00062202
UBER-DATA-00062211
UBER-DATA-00062217
UBER-DATA-00062227
UBER-DATA-00062233
UBER-DATA-00062238
UBER-DATA-00062247
UBER-DATA-00062250
UBER-DATA-00062261
UBER-DATA-00062268
UBER-DATA-00062279
UBER-DATA-00062282
UBER-DATA-00062290
UBER-DATA-00062295
UBER-DATA-00062302
UBER-DATA-00062305
UBER-DATA-00062308
UBER-DATA-00062311
UBER-DATA-00062314
UBER-DATA-00062316
UBER-DATA-00062323
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 29 of 44




UBER-DATA-00062332
UBER-DATA-00062340
UBER-DATA-00062346
UBER-DATA-00062353
UBER-DATA-00062360
UBER-DATA-00062366
UBER-DATA-00062372
UBER-DATA-00062378
UBER-DATA-00062383
UBER-DATA-00062389
UBER-DATA-00062393
UBER-DATA-00062398
UBER-DATA-00062401
UBER-DATA-00062405
UBER-DATA-00062408
UBER-DATA-00062411
UBER-DATA-00062414
UBER-DATA-00062417
UBER-DATA-00062420
UBER-DATA-00062423
UBER-DATA-00062426
UBER-DATA-00062428
UBER-DATA-00062430
UBER-DATA-00062432
UBER-DATA-00062434
UBER-DATA-00062436
UBER-DATA-00062438
UBER-DATA-00062443
UBER-DATA-00062444
UBER-DATA-00062445
UBER-DATA-00062449
UBER-DATA-00062453
UBER-DATA-00062456
UBER-DATA-00062459
UBER-DATA-00062462
UBER-DATA-00062464
UBER-DATA-00062465
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 30 of 44




UBER-DATA-00062527
UBER-DATA-00062720
UBER-DATA-00062731
UBER-DATA-00062753
UBER-DATA-00062760
UBER-DATA-00062761
UBER-DATA-00062762
UBER-DATA-00062765
UBER-DATA-00062771
UBER-DATA-00062776
UBER-DATA-00062781
UBER-DATA-00062794
UBER-DATA-00062802
UBER-DATA-00062868
UBER-DATA-00062872
UBER-DATA-00062875
UBER-DATA-00062878
UBER-DATA-00063340
UBER-DATA-00063352
UBER-DATA-00063353
UBER-DATA-00063359
UBER-DATA-00063367
UBER-DATA-00063395
UBER-DATA-00063396
UBER-DATA-00063399
UBER-DATA-00063402
UBER-DATA-00063404
UBER-DATA-00063407
UBER-DATA-00063409
UBER-DATA-00063418
UBER-DATA-00063420
UBER-DATA-00063422
UBER-DATA-00063423
UBER-DATA-00063426
UBER-DATA-00063431
UBER-DATA-00063435
UBER-DATA-00063439
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 31 of 44




UBER-DATA-00063444
UBER-DATA-00063454
UBER-DATA-00063469
UBER-DATA-00063477
UBER-DATA-00063491
UBER-DATA-00063505
UBER-DATA-00063513
UBER-DATA-00063527
UBER-DATA-00063534
UBER-DATA-00063547
UBER-DATA-00063563
UBER-DATA-00063571
UBER-DATA-00063586
UBER-DATA-00063714
UBER-DATA-00063808
UBER-DATA-00063815
UBER-DATA-00063823
UBER-DATA-00063831
UBER-DATA-00063839
UBER-DATA-00063849
UBER-DATA-00063861
UBER-DATA-00063862
UBER-DATA-00063868
UBER-DATA-00063880
UBER-DATA-00063896
UBER-DATA-00063911
UBER-DATA-00063922
UBER-DATA-00063932
UBER-DATA-00063942
UBER-DATA-00063947
UBER-DATA-00063953
UBER-DATA-00063962
UBER-DATA-00064021
UBER-DATA-00064033
UBER-DATA-00064046
UBER-DATA-00064055
UBER-DATA-00064066
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 32 of 44




UBER-DATA-00064077
UBER-DATA-00064331
UBER-DATA-00064857
UBER-DATA-00064860
UBER-DATA-00065118
UBER-DATA-00065177
UBER-DATA-00065221
UBER-DATA-00065291
UBER-DATA-00065336
UBER-DATA-00065346
UBER-DATA-00065441
UBER-DATA-00065451
UBER-DATA-00065462
UBER-DATA-00065513
UBER-DATA-00065519
UBER-DATA-00065550
UBER-DATA-00065601
UBER-DATA-00065930
UBER-DATA-00065932
UBER-DATA-00065942
UBER-DATA-00066062
UBER-DATA-00066320
UBER-DATA-00066322
UBER-DATA-00066326
UBER-DATA-00066328
UBER-DATA-00066331
UBER-DATA-00066334
UBER-DATA-00066344
UBER-DATA-00066395
UBER-DATA-00066400
UBER-DATA-00066456
UBER-DATA-00066550
UBER-DATA-00066552
UBER-DATA-00066555
UBER-DATA-00066558
UBER-DATA-00066562
UBER-DATA-00066565
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 33 of 44




UBER-DATA-00066568
UBER-DATA-00066570
UBER-DATA-00066572
UBER-DATA-00066574
UBER-DATA-00066578
UBER-DATA-00066582
UBER-DATA-00066586
UBER-DATA-00066591
UBER-DATA-00066593
UBER-DATA-00066596
UBER-DATA-00066598
UBER-DATA-00066798
UBER-DATA-00066878
UBER-DATA-00066887
UBER-DATA-00066890
UBER-DATA-00067000
UBER-DATA-00067007
UBER-DATA-00067011
UBER-DATA-00067013
UBER-DATA-00067019
UBER-DATA-00067024
UBER-DATA-00067025
UBER-DATA-00067029
UBER-DATA-00067057
UBER-DATA-00067062
UBER-DATA-00067066
UBER-DATA-00067072
UBER-DATA-00067080
UBER-DATA-00067181
UBER-DATA-00067201
UBER-DATA-00067204
UBER-DATA-00067206
UBER-DATA-00067208
UBER-DATA-00067210
UBER-DATA-00067212
UBER-DATA-00067214
UBER-DATA-00067421
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 34 of 44




UBER-DATA-00067497
UBER-DATA-00067921
UBER-DATA-00067927
UBER-DATA-00067943
UBER-DATA-00067968
UBER-DATA-00067974
UBER-DATA-00067981
UBER-DATA-00068010
UBER-DATA-00068398
UBER-DATA-00068403
UBER-DATA-00068406
UBER-DATA-00068409
UBER-DATA-00068413
UBER-DATA-00068505
UBER-DATA-00068554
UBER-DATA-00068574
UBER-DATA-00068616
UBER-DATA-00068691
UBER-DATA-00068711
UBER-DATA-00068760
UBER-DATA-00068780
UBER-DATA-00068887
UBER-DATA-00068907
UBER-DATA-00069007
UBER-DATA-00069039
UBER-DATA-00069042
UBER-DATA-00069056
UBER-DATA-00069066
UBER-DATA-00069067
UBER-DATA-00069460
UBER-DATA-00069478
UBER-DATA-00069528
UBER-DATA-00069578
UBER-DATA-00069628
UBER-DATA-00069646
UBER-DATA-00069696
UBER-DATA-00069797
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 35 of 44




UBER-DATA-00069817
UBER-DATA-00069852
UBER-DATA-00069872
UBER-DATA-00069906
UBER-DATA-00069941
UBER-DATA-00069961
UBER-DATA-00069995
UBER-DATA-00070041
UBER-DATA-00070061
UBER-DATA-00070108
UBER-DATA-00070156
UBER-DATA-00070171
UBER-DATA-00070206
UBER-DATA-00070221
UBER-DATA-00070284
UBER-DATA-00070319
UBER-DATA-00070428
UBER-DATA-00070463
UBER-DATA-00070541
UBER-DATA-00070591
UBER-DATA-00070625
UBER-DATA-00070675
UBER-DATA-00070735
UBER-DATA-00070789
UBER-DATA-00070824
UBER-DATA-00070899
UBER-DATA-00070919
UBER-DATA-00070954
UBER-DATA-00071086
UBER-DATA-00071121
UBER-DATA-00071171
UBER-DATA-00071191
UBER-DATA-00071301
UBER-DATA-00071308
UBER-DATA-00071358
UBER-DATA-00071365
UBER-DATA-00071418
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 36 of 44




UBER-DATA-00071436
UBER-DATA-00071506
UBER-DATA-00071597
UBER-DATA-00071647
UBER-DATA-00071669
UBER-DATA-00071742
UBER-DATA-00071762
UBER-DATA-00071796
UBER-DATA-00071807
UBER-DATA-00071827
UBER-DATA-00071876
UBER-DATA-00072069
UBER-DATA-00072142
UBER-DATA-00072215
UBER-DATA-00072288
UBER-DATA-00072302
UBER-DATA-00072303
UBER-DATA-00072309
UBER-DATA-00072317
UBER-DATA-00072345
UBER-DATA-00072412
UBER-DATA-00072421
UBER-DATA-00072423
UBER-DATA-00072473
UBER-DATA-00072520
UBER-DATA-00072526
UBER-DATA-00072533
UBER-DATA-00072543
UBER-DATA-00072565
UBER-DATA-00072655
UBER-DATA-00072657
UBER-DATA-00072659
UBER-DATA-00072662
UBER-DATA-00072664
UBER-DATA-00072666
UBER-DATA-00072667
UBER-DATA-00072668a
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 37 of 44




UBER-DATA-00072669
UBER-DATA-00072671
UBER-DATA-00072673
UBER-DATA-00072673a
UBER-DATA-00072674
UBER-DATA-00072675
UBER-DATA-00072676
UBER-DATA-00072677
UBER-DATA-00072679
UBER-DATA-00072687
UBER-DATA-00072690
UBER-DATA-00072791
UBER-DATA-00072792
UBER-DATA-00072793
UBER-DATA-00072794
UBER-DATA-00072795
UBER-DATA-00072796
UBER-DATA-00072797
UBER-DATA-00072799
UBER-DATA-00072799a
UBER-DATA-00072800
UBER-DATA-00072801
UBER-DATA-00072801a
UBER-DATA-00072803
UBER-DATA-00072804
UBER-DATA-00072805
UBER-DATA-00072807
UBER-DATA-00072810
UBER-DATA-00072811
UBER-DATA-00072812
UBER-DATA-00072813
UBER-DATA-00072814
UBER-DATA-00072815
UBER-DATA-00072819
UBER-DATA-00072822
UBER-DATA-00072826
UBER-DATA-00072828
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 38 of 44




UBER-DATA-00072831
UBER-DATA-00072838
UBER-DATA-00072844
UBER-DATA-00072851
UBER-DATA-00072861
UBER-DATA-00072883
UBER-DATA-00072893
UBER-DATA-00072899
UBER-DATA-00072906
UBER-DATA-00072916
UBER-DATA-00072938
UBER-DATA-00073095
UBER-DATA-00073100
UBER-DATA-00073101
UBER-DATA-00073101a
UBER-DATA-00073103
UBER-DATA-00073116
UBER-DATA-00073118
UBER-DATA-00073121
UBER-DATA-00073123
UBER-DATA-00073136
UBER-DATA-00073137
UBER-DATA-00073140
UBER-DATA-00073142
UBER-DATA-00073143
UBER-DATA-00073144
UBER-DATA-00073146
UBER-DATA-00073147
UBER-DATA-00073148
UBER-DATA-00073150
UBER-DATA-00073151
UBER-DATA-00073152
UBER-DATA-00073154
UBER-DATA-00073155
UBER-DATA-00073156
UBER-DATA-00073162
UBER-DATA-00073163
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 39 of 44




UBER-DATA-00073164
UBER-DATA-00073165
UBER-DATA-00073170
UBER-DATA-00073172
UBER-DATA-00073174
UBER-DATA-00073176
UBER-DATA-00073177
UBER-DATA-00073178
UBER-DATA-00073179
UBER-DATA-00073184
UBER-DATA-00073185
UBER-DATA-00073191
UBER-DATA-00073206
UBER-DATA-00073238
UBER-DATA-00073240
UBER-DATA-00073241
UBER-DATA-00073243
UBER-DATA-00073252
UBER-DATA-00073257
UBER-DATA-00073261
UBER-DATA-00073269
UBER-DATA-00073271
UBER-DATA-00073281
UBER-DATA-00073289
UBER-DATA-00073291
UBER-DATA-00073292
UBER-DATA-00073326
UBER-DATA-00073328
UBER-DATA-00073330
UBER-DATA-00073333
UBER-DATA-00073378
UBER-DATA-00073380
UBER-DATA-00073382
UBER-DATA-00073384
UBER-DATA-00073386
UBER-DATA-00073388
UBER-DATA-00073390
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 40 of 44




UBER-DATA-00073410
UBER-DATA-00073411
UBER-DATA-00073412
UBER-DATA-00073431
UBER-DATA-00073434
UBER-DATA-00073435
UBER-DATA-00073508
UBER-DATA-00073509
UBER-DATA-00073582
UBER-DATA-00073583
UBER-DATA-00073584
UBER-DATA-00073585
UBER-DATA-00073586
UBER-DATA-00073587
UBER-DATA-00073588
UBER-DATA-00073589
UBER-DATA-00073591
UBER-DATA-00073592
UBER-DATA-00073594
UBER-DATA-00073596
UBER-DATA-00073597
UBER-DATA-00073599
UBER-DATA-00073601
UBER-DATA-00073603
UBER-DATA-00073604
UBER-DATA-00073680
UBER-DATA-00073681
UBER-DATA-00073682
UBER-DATA-00073854
UBER-DATA-00079409
UBER-DATA-00079411
UBER-DATA-00079413
UBER-DATA-00079416
UBER-DATA-00079417
UBER-DATA-00079419
UBER-DATA-00079421
UBER-DATA-00079496
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 41 of 44




UBER-DATA-00079500
UBER-DISC-0002636
UBER-DISC-0018671
UBER-DISC-0018673
UBER-DISC-0018678
UBER-DISC-0018889
UBER-DISC-0019033
UBER-DISC-0020357
UBER-DISC-0020365
UBER-DISC-0024280
UBER-DISC-0024295
UBER-DISC-0024310
UBER-DISC-0024365
UBER-DISC-0024463
UBER-DISC-0024478
UBER-DISC-0024493
UBER-DISC-0024508
UBER-DISC-0024522
UBER-DISC-0024536
UBER-DISC-0027672
UBER-DISC-0027675
UBER-DISC-0027678
UBER-DISC-0029194
UBER-DISC-0031912
UBER-DISC-0033614
UBER-DISC-0033616
UBER-DISC-0033618
UBER-DISC-0033774
UBER-DISC-0033783
UBER-DISC-0033789
UBER-DISC-0033795
UBER-DISC-0033913
UBER-DISC-0033935
UBER-DISC-0033941
UBER-DISC-0034654
UBER-DISC-0034663
UBER-DISC-0034670
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 42 of 44




UBER-DISC-0034737
UBER-DISC-0034741
UBER-DISC-0034745
UBER-DISC-0035142
UBER-DISC-0035155
UBER-DISC-0035157
UBER-DISC-0035163
UBER-DISC-0035737
UBER-DISC-0035759
UBER-DISC-0035903
UBER-DISC-0035905
UBER-DISC-0035931
UBER-DISC-0036570
UBER-DISC-0036572
UBER-DISC-0038140
UBER-DISC-0038151
UBER-DISC-0039701
UBER-DISC-0039708
UBER-DISC-0040877
UBER-DISC-0040903
UBER-DISC-0041014
UBER-DISC-0043078
UBER-DISC-0043368
UBER-DISC-0043381
UBER-DISC-0044690
UBER-DISC-0044800
UBER-DISC-0044905
UBER-DISC-0045012
UBER-DISC-0045095
UBER-DISC-0045201
UBER-DISC-0045244
UBER-DISC-0045324
UBER-DISC-0045402
UBER-DISC-0045813
UBER-DISC-0045865
UBER-DISC-0050463
UBER-DISC-0050472
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 43 of 44




UBER-DISC-0050536
UBER-DISC-0050543
UBER-DISC-0050613
UBER-DISC-0050616
UBER-DISC-0050619
UBER-DISC-0050623
UBER-DISC-0051263
UBER-DISC-0051267
UBER-DOJ-DATA-0000054
UBER-GJ-0000001
UBER-GJ-0000350
UBER-GJ-0000740
UBER-GJ-0000764
UBER-GJ-0000815
UBER-GJ-0001316
UBER-GJ-0001475
UBER-GJ-0001542
UBER-GJ-0001575
UBER-GJ-0001580
UBER-GJ-0001582
UBER-GJ-0001584
UBER-GJ-0001586
UBER-GJ-0001588
UBER-GJ-0001590
UBER-GJ-0001596
UBER-GJ-0001608
UBER-GJ-0001629
UBER-GJ-0002154
UBER-GJ-0002160
UBER-GJ-0002178
UBER-GJ-0002183
UBER-GJ-0002188
UBER-GJ-0002189
UBER-GJ-0002190
UBER-GJ-0002191
UBER-GJ-0002195
UBER-GJ-0002199
    Case 3:20-cr-00337-WHO Document 59-1 Filed 09/16/21 Page 44 of 44




UBER-GJ-0002202
UBER-GJ-0002211
UBER-GJ-0002213
UBER-GJ-0002231
UBER-GJ-0002234
UBER-GJ-0002237
UBER-GJ-0002240
UBER-GJ-0002244
UBER-GJ-0002247
UBER-GJ-0002253
UBER-GJ-0002258
UBER-GJ-0002259
UBER-GJ-0002278
UBER-GJ-0002281
UBER-GJ-0002287
UBER-GJ-0002294
UBER-GJ-0002300
UBER-GJ-0002303
UBER-GJ-0002353
